DETAILED ACTION
Priority
	Receipt is acknowledged of a 371 of international PCT application.
Response to Amendment
The Applicant originally submitted Claims 1-14 in the application. In the previous response, the Applicant amended Claims 1, 7 and 12-14, cancelled Claim 6 and added new Claims 15-21. In the present response, the Applicant presented previously amended Claims. Accordingly, Claims 1-5  and 7-21 are currently pending in the application.
Response to Arguments
Applicant’s Pre-Appeal Brief Conference Request filled 07/21/2022, with respect to rejection of Claims 1 and 12 have been fully considered. 
Applicant’s argument with respect to rejection of Claim 1 under 35 U.S.C. § 103 is persuasive, Therefore, the rejection has been withdrawn. However, upon further search and consideration, a new grounds of rejection has been set forth below in view of Odanaka et al (US 7,961,471).  
Applicant’s argument with respect to rejection of 12 under 35 U.S.C. § 103 is not persuasive.
Applicant argues that cited US 2015/0115060 to Klemm et al does not teach or disclose features of Claim 12 drawn to “a thermal mitigation assembly comprising a frame assembly, comprising: a shaft assembly having a first end and a second end opposite the first end, the first end mechanically supported by a first portion of the frame assembly and the second end mechanically supported by a second portion of the frame assembly, wherein loading transverse to the longitudinal axis of the shaft assembly is controlled by the frame assembly at the second end of the shaft assembly”.
In support of this argument, the Applicant reasons that, the mounting element 66 of the Klemm apparatus has a free end that is spaced apart from the refill unit 44, including the center hub where spoke support 47 converge together by an air gap.
Applicant concludes that, accordingly, the assertion that the asserted shaft assembly 66 is secured to spoke support 47 is simply false. 

The Examiner, respectfully disagrees with Applicant’s interpretation of Klemm’s apparatus.
The first end (first end of 66), is indeed positioned in the illustrated air gap depicted by the Applicant, and is supported by the center of 47 as illustrated by the Applicant annotated illustration below.

    PNG
    media_image1.png
    377
    424
    media_image1.png
    Greyscale

Furthermore Klemm [0044] clearly refers to 66 as “mounting element”, which implies first end (first end of 66) to be mechanically connected to center of 47 to control the loading transverse of the longitudinal axis of the shaft assembly.
Furthermore, Applicant’s allegation of “the mounting element 66 has a free end” cannot be true, simply because rotational force of fan 60 would push the fan 60 in an upward direction coming into contact and scaping against frame 50.
Accordingly, the Examiner submits that, following MPEP 2111, in a broadest reasonable interpretation consistent with the specification, Klemm properly teaches of suggests the above-mentioned limitation of Claim 12.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 and 17-21 are rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. patent No. 10,871,806 to Aguirre et al. 
Although the Claims at issue are not identical, they are not patentably distinct from each other because Claims 1-14 and 17-21 are anticipated by claims 1-5, 7-11, 16-17, 19 and 20 of the patent to Aguirre ‘806.
Regarding Claim 1, Patent Claim 1 of Aguirre ‘806 recites (recitation of ‘806 in parenthesis)  
An electronic device comprising (A wearable electronic device comprising), (Line 1): 
a housing comprising (a housing configured to be worn by a user, the housing comprising), (lines 2-3): 
a first compartment in which a first electronic component is disposed (verbatim), (lines 4-5); 
a second compartment in which a second electronic component is disposed, one or both of the first and second electrical components electrically communicating with another component of the electronic device (verbatim), (lines 6-10) ; and 
a connection portion extending between the first and second compartments (verbatim), (lines 14-15), 
the connection portion comprising a channel to provide fluid communication between the first and the second compartment (verbatim), (lines 15-17),
wherein the first compartment is separated from the second compartment at a location spaced away from the connection portion by a gap to provide thermal separation between the first and second electronic components (verbatim), (lines 18-22).
	Therefore, patent claim 1 of Aguirre ‘806 is in essence a “species” of the generic invention of Application claim 1. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).
Regarding Claim 2, the electronic device of Claim 1, wherein the first electronic component comprises a processor (Claim 2 of ‘806), (verbatim), (lines 1-2).
	Regarding Claim 3, the electronic device of Claim 1, wherein the second electronic component comprises a power supply (Claim 3 of ‘806), (verbatim), (lines 1-2).
Regarding Claim 4, the electronic device of Claim 3, wherein the power supply comprises a battery (Claim 4 of ‘806), (verbatim), (lines 1-2).
Regarding Claim 5, the electronic device of Claim 1, wherein the first compartment, the second compartment, and the connection portion are filled with a gas (Claim 5 of ‘806), (verbatim), (lines 1-3).
Regarding Claim 7, the electronic device of Claim 1, wherein the channel has a side cross- sectional area that is smaller than a cross-sectional area of the first compartment taken along a direction parallel to a maximum dimension of the first compartment (Claim 7 of ‘806), (verbatim), (lines 1-5).
Regarding Claim 8, the electronic device of Claim 1, wherein the electronic device comprises an augmented reality device (Claim 8 of ‘806), (verbatim), (lines 1-2).
Regarding Claim 9, the electronic device of Claim 8, further comprising a connector configured to connect to a headpiece to be worn by a user (Claim 9 of ‘806), (verbatim), (lines 1-3).  
Regarding Claim 10, wherein the first electronic component electrically communicates with the second electronic component (Claim 10 of ‘806), (wherein the first electronic component electrically communicates with the second electronic component by way of one or more electrical connectors extending through the channel) (lines 1-4).
Regarding Claim 11, the electronic device of Claim 1, further comprising a clip disposed in the gap between the first and second compartments (Claim 11 of ‘806), (verbatim), (lines 1-3).
Regarding Claim 12, Patent Claim 16 of Aguirre ‘806 recites (recitation of ‘806 in parenthesis)  
 A portable electronic device comprising (A wearable electronic device comprising), (line 1): 
a housing (a housing comprising a first compartment in which a first electronic component is disposed, a second compartment in which a second electronic component is disposed), (lines 2-4); 
a battery disposed in the housing, the battery supplying power for at least a portion of the portable electronic device (a battery disposed in the housing, the battery supplying power for at least a portion of the wearable electronic device), (lines 16-18); 
electronic components for operating the portable electronic device, the electronic components disposed in the housing (at least one of the first and second electronic component comprises a processor for operating the wearable electronic device), (lines 8-11); and 
a thermal mitigation assembly comprising a frame assembly, comprising (verbatim), (lines 20-21): 
a shaft assembly having a first end and a second end opposite the first end, the first and mechanically supported by a first portion of the frame assembly and the second end mechanically supported by a second portion of the frame assembly (verbatim), (lines 22-24); 
wherein loading transverse to the longitudinal axis of the shaft assembly is controlled by the frame assembly at the second end of the shaft assembly (verbatim), (lines 29-31);  
an impeller having fan blades coupled with a hub, the hub being coupled with the shaft assembly for rotation within the housing about a longitudinal axis of the shaft assembly (verbatim), (lines 25-28); 
-49-wherein the thermal mitigation assembly removes heat generated from one or both of the battery and the electronic components (wherein the thermal mitigation assembly removes heat generated from one or both of the battery and the at least one processor), (lines 32-34).
Therefore, patent claim 16 of Aguirre ‘806 is in essence a “species” of the generic invention of Application claim 12. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).
Regarding Claim 13, the portable electronic device of Claim 12 (Claim 17 of ‘806), (the wearable electronic device of claim 16), (line 1) , wherein the housing comprises a first enclosure and a second enclosure (Claim 16 of ‘806), (a housing comprising a first compartment in which a first electronic component is disposed, a second compartment in which a second electronic component is disposed), (lines 2-5), the electronic components and the thermal mitigation assembly disposed in the first enclosure and the battery disposed in the second enclosure (Claim 17 of ‘806), (wherein the processor and the thermal mitigation assembly are disposed in the first enclosure and the battery is disposed in the second enclosure), (lines 1-4).
Regarding Claim 14, the portable electronic device of Claim 12, (Claim 19 of ‘806), (the wearable electronic device of claim 16), (line 1) wherein the shaft assembly comprises a first shaft portion connected to a first frame of the first portion of the frame assembly and a second shaft portion connected to a second frame of the second portion of the frame assembly (wherein the shaft assembly comprises a first shaft portion connected to a first frame of the frame assembly and a second shaft portion connected to a second frame of the frame assembly), the first and second shaft portions disposed at least partially on opposing sides of the hub (Claim 19 of ‘806), (verbatim), (lines 1-6).
Regarding Claim 17, 1he portable electronic device of Claim 13 (Claim 16 of ‘806), (wearable electronic device) further comprising a connection portion extending between the first and second enclosures (a connection portion extending between the first and second compartments), the connection portion comprising a channel to provide fluid communication between the first and second enclosures (the connection portion comprising a channel providing fluid communication between the first and second compartments).  
Regarding Claim 18, the portable electronic device of Claim 17, (Claim 1 of ‘806), (wearable electronic device) wherein the first enclosure is separated from the second enclosure at a location spaced away from the connection portion by a gap to provide thermal separation between the battery and the electronic components (wherein the first compartment is separated from the second compartment at a location spaced away from the connection portion by a gap to provide thermal separation between the first and second electronic components).  
Regarding Claim 19, The portable electronic device of Claim 12, (Claim 8 of ‘806), (wearable electronic device) wherein the portable electronic device comprises an augmented reality device (wherein the electronic device comprises an augmented reality device).  
Regarding Claim 20, the electronic device of Claim 1, (Claim 1 of ‘806) further comprising a fan assembly disposed in the first compartment (verbatim), (line 11).
Regarding Claim 21, the electronic device of Claim 20, (Claim 20 of 806’) wherein the fan assembly comprises  (verbatim), (lines 12-13) a shaft assembly having a first end and a second end opposite the first end, the first and second ends separately supported by a frame assembly (a shaft assembly having a first end coupled with the first support frame and a second end disposed away from the first end).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless - (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 5, 7, 10 are rejected under 35 U.S.C. § 102 (a)(1) as being anticipated by Odanaka et al (US 7,961,471).
Regarding Claim 1, Odanaka teaches (In Figs 1, 5-6) an electronic device comprising: 
a housing comprising: 
a first compartment (10B) in which a first electronic component (23) is disposed; 
a second compartment (10A) in which a second electronic component (32) is disposed, one or both of the first and second electrical components electrically communicating with another component (22) of the electronic device; and 
a connection portion (16) extending between the first and second compartments (See Fig 6), the connection portion comprising a channel (channel within 16) to provide fluid communication between the first and second compartments (Col. 4, ll. 13-17), 
wherein the first compartment is separated from the second compartment at a location spaced away from the connection portion by a gap to provide thermal separation between the first and second electronic components (See Fig 6, gap created by connecting members 15, Col. 4, ll. 10-13).
Regarding Claim 5, Odanaka discloses the limitations of Claim 1, however Odanaka (In Figs 1, 5-6) further discloses wherein the first compartment (10B), the second compartment (10A), and the connection portion (16) are filled with a gas (Col. 4, ll. 13-17), (Fig 6).
Regarding Claim 7, Odanaka discloses the limitations of Claim 1, however Odanaka (In Figs 1, 5-6) further discloses wherein the channel (channel within 16) has a side cross-sectional area that is smaller than a cross-sectional area of the first compartment (10B) taken along a direction parallel to a maximum dimension of the first compartment (10B), (Fig 6).
Regarding Claim 10, Odanaka discloses the limitations of Claim 1, however Odanaka (In Figs 1, 5-6) further discloses wherein the first electronic component (23) electrically communicates with the second electronic component (32), (Col 4, II. 18-26), (Fig 6).
Claims 12-16 are rejected under 35 U.S.C. § 102 (a)(1) as being anticipated by Klemm et al (US 2015/0115060).
Regarding Claim 12, Klemm (In Figs 1-12) discloses;
 	A portable electronic device (18) comprising: 
a housing (housing between 20 and 102); 
a battery (78) disposed in the housing (Fig 6), the battery configured to supply power for at least a portion of the portable electronic device (18), (¶ 48, II. 1-6); 
electronic components (75), for operating the portable electronic device (18), (¶ 48, II. 1-6), the electronic components (75) disposed in the housing (Fig 6),
a thermal mitigation assembly (60) comprising a frame assembly (102/96/80/50/44/28/20), (Fig 6), 
a shaft assembly (66) having a first end (first end of mounting element 66 as shown in Fig 8) and a second end (second end on mounting element 66 as shown in Fig 7, extending from the first end and resting on the raised portion 82) opposite the first end (Fig 7), the first end mechanically supported by a first portion (47) of the frame assembly (102/96/80/50/44/28/20) and the second end mechanically supported by a second portion (82) of the frame assembly (first and second ends of mounting element 66 supported by support structure 45 and raised portion 82 of the lower frame of fan enclosure 211), (Fig 6), wherein loading transverse to the longitudinal axis of the shaft assembly is controlled by the frame assembly at the second end of the shaft assembly (loading transverse to the longitudinal axis of mounting element 66 is controlled by raised portion 82 and mounting element 66); 
an impeller (60) having fan blades (68) coupled with a hub (64), the hub (64) being coupled with the shaft assembly for rotation within the housing about a longitudinal axis of the shaft assembly (top central horizontal wall 64 coupled to mounting element 66 for rotation within the housing about a longitudinal axis of mounting element 66), (Fig 6); 
-49-wherein the thermal mitigation assembly (60) removes heat generated from one or both of the battery (78) and the electronic components (75), (Fig 6).
Regarding Claim 13, Klemm discloses the limitations of Claim 12, however Klemm (In Fig 6) further discloses wherein the housing comprises a first enclosure (enclosure within the support frame 45 and chassis 80), (Figs 9-10) and a second enclosure (enclosure within the bottom cover and the battery door 96), (Fig 11) the electronic components (75) and the thermal mitigation assembly (45/50/60/82) disposed in the first enclosure (enclosure within the support frame 45 and chassis 80) and the battery (78) disposed in the second enclosure (enclosure within the bottom cover and the battery door 96), (Fig 6).
Regarding Claim 14, Klemm discloses the limitations of Claim 12, however Klemm (In Figs 6-8) further discloses wherein the shaft assembly (61/63/64/66) comprises a first shaft portion (portion of 66 above 64), (Figs 6-8) connected to a first frame (45) of the first portion (47) of the frame assembly (102/96/80/50/44/28/20) and a second shaft portion (portion 66 resting on 82), (Fig 7) connected to a second frame (lower frame of fan enclosure 211 with raised portion 82), (Fig 9) of the second portion (82) of the frame assembly (102/96/80/50/44/28/20), the first and second shaft portions disposed at least partially on opposing sides of the hub (64), (Fig 7).
Regarding Claim 15, Klemm discloses the limitations of Claim 12, however Klemm (In Figs 6-8) further discloses wherein the portable electronic device further comprising a motor (93) configured to impart rotation to the impeller (60).
Regarding Claim 16, Klemm discloses the limitations of Claim 15, however Klemm (In Figs 6-8) further discloses wherein the first portion (102/96/80) of the frame assembly (102/96/80/50/44/28/20) comprises the motor (93).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 2-4 are rejected under 35 U.S.C. § 103 as being unpatentable over Odanaka in view of Park et al (US 10,216,312). 
	Regarding Claim 2, Odanaka discloses the limitations of Claim 1, however Odanaka does not disclose wherein the first electronic component comprises a processor.
Instead Park (In Fig 3) teaches wherein the first electronic component comprises a processor (208), (Col 17, II. 49-51).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Odanaka with Park with the first electronic component being a processor to benefit from controlling overall operations of the device in addition to an operation relating to the application program (Park, Col 17, II. 49-51).
Regarding Claim 3, Odanaka discloses the limitations of Claim 1, however Odanaka does not disclose wherein the second electronic component comprises a power supply.
Instead Park (In Fig 3) teaches wherein the second electronic component comprises a power supply (209), (Col. 20, II. 46-48).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Odanaka with Park with the second electronic component being a power supply to benefit from supplying power to component in the mobile terminal (Park, Col 10, II. 17-22).
Regarding Claim 4, Odanaka discloses the limitations of Claim 1, however Odanaka does not disclose wherein the power supply comprises a battery.
Instead Park (In Fig 4) further discloses wherein the power supply (209) comprises a battery (270), (Col. 17, II. 59-61).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Odanaka with Park with the power supply comprising a battery to benefit from supplying power to component in the mobile terminal (Park, Col 10, II. 17-22).
Claims 8 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Odanaka in view of Kim et al (US 2016/0255748). 
Regarding Claim 8, Odanaka discloses the limitations of Claim 1, however Odanaka does not disclose wherein the electronic device comprises an augmented reality device.
Instead Kim (In Figs 1-4) teaches wherein the electronic device (200) comprises an augmented reality device (¶ 62, II. 1-4).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Odanaka with Kim with an augmented reality device to benefit from providing the user with a sense of immersion with additional information including virtual objects and/or other sensory inputs (Kim, ¶ 63, II. 1-10, ¶ 64, II. 1-7).
Regarding Claim 20, Odanaka discloses the limitations of Claim 1, however Odanaka does not disclose wherein the electronic device further comprising a fan assembly disposed in the first compartment.
Instead Kim (In Fig 6) teaches wherein the electronic device (200) further comprising a fan assembly (410) disposed in the first compartment (compartment in 202 where 410 is disposed in).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Odanaka with Kim with a first compartment having a fan assembly to benefit from dissipating heat from portable electronic device by bringing cooled air to the frame and discharging warm air to outside, thus making it more comfortable for the user of the device (Kim, ¶ 105, II. 1-14).
Claim 9 is rejected under 35 U.S.C. § 103 as being unpatentable over Odanaka in view of Kim and further in view of Latta et al (US 2013/0044129). 
Regarding Claim 9, Odanaka in view of Kim discloses the limitations of Claim 8, however Odanaka as modified does not disclose wherein the electronic device further comprising a connector configured to connect to a headpiece to be worn by a user.
Instead Latta (In Fig 1A) teaches wherein the electronic device (4) further comprising a connector (6) configured to connect to a headpiece (2) to be worn by a user (¶ 44, II. 1-6).
 It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Odanaka with Kim and further with Latta with a connector connected to the head piece to benefit from providing a mixed reality that allows virtual imagery to be mixed with a real-world view through a near-eye display worn by the user creating the right ambient for the user within the physical space  (Latta, ¶ 1, II. 3-6, ¶ 2, II. 1-5).
Claim 11 is rejected under 35 U.S.C. § 103 as being unpatentable over Odanaka in view of Thornton et al (US 2011/0263200).
Regarding Claim 11, Odanaka discloses the limitations of Claim 1, however Odanaka as modified does not disclose wherein the electronic device further comprising a clip disposed in the gap between the first and second compartments.
Instead Thornton (In Fig 2B) teaches wherein the electronic device (110) further comprising a clip (206) disposed in the gap between the first (200) and second compartments (130). 
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Odanaka with Thornton with a clip in the gap between the first and second compartment to benefit from allowing the electronic device to be clipped on a user’s body for easy carrying when the device is not in use (Thornton, ¶ 36, II. 3-8).
Claim 17 is rejected under 35 U.S.C. § 103 as being unpatentable over Klemm in view of Odanaka. 
Regarding Claim 17, Klemm discloses the limitations of claim 13, however Klemm does not disclose wherein the electronic device further comprising a connection portion extending between the first and second enclosures, the connection portion comprising a channel to provide fluid communication between the first and second enclosures.
Instead Odanaka (In Figs 1, 5-6) teaches wherein the electronic device further comprising a connection portion (16) extending between the first (10B) and second (10A) enclosures, (Fig 6), the connection portion comprising a channel  (channel within 16) to provide fluid communication between the first (10B) and second (10A) enclosures (Col. 4, ll. 13-17), (Fig 6).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Klemm with Odanaka with a connection portion extending between the first and the second enclosures and comprising a channel providing fluid communication between the first and second enclosures to benefit from improving airtightness of the inner spaces of first and second compartments, thereby improving the reliability of the apparatus in a severe operating environment (Odanaka Col 5, II. 7-11).
Claim 21 is rejected under 35 U.S.C. § 103 as being unpatentable over Odanaka in view of Kim and further in view of Klemm.
Regarding Claim 21, Odanaka in view of Kim discloses the limitations of claim 20, however Odanaka as modified does not disclose wherein the fan assembly comprises a shaft assembly having a first end and a second end opposite the first end, the first and second ends separately supported by a frame assembly.
Instead Klemm (In Fig 6) discloses wherein the fan assembly (60) comprises a shaft assembly (61/63/64/66) having a first end (first end of mounting element 66 as shown in Fig 8) and a second end (second end on mounting element 66 as shown in Fig 7, extending from the first end and resting on the raised portion 82) opposite the first end (Fig 7), the first and second ends separately supported by a frame assembly (102/96/80/50/44/28/20), (Fig 7).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Odanaka with Kim and further with Klemm with the fan assembly comprising a shaft assembly having a first and a second end opposite the first end and the first and second ends separately supported by the frame assembly to benefit from ideal balance of airflow and minimal power consumption (Klemm, ¶ 45, II. 1-5).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR JALALI whose telephone number is (303)297-4308.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm, Mountain Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMIR A JALALI/Examiner, Art Unit 2835